DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Claims 1-9 were previously rejected under 35 USC §112(b). The rejections are now withdrawn as the applicant has amended the claims.
Claims 1-8 are currently pending in the present application. Claims 1-8 are currently amended; and claims 9-15 are canceled. The amendment dated December 22, 2021 has been entered into the record.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of Tabirian (US 2015/0276997) of record, discloses a temperature-compensated switchable diffractive waveplate system (Paragraph [0011]), comprising: a switchable diffractive waveplate (Figures 6A-6B), comprising transparent optical substrates (610; Paragraph [0035]) with conductive coatings (611), the coatings having an overcoated alignment pattern (Paragraph [0039], teaching the electrode spacing pattern to align liquid crystal molecules); between which is confined a layer of liquid crystal (620) producing an optical retardance (Paragraph [0039]) at an operating wavelength (Paragraph 
The prior art of Kelly (US 2003/0016431), of record, teaches a liquid crystal variable wave plate (Figures 2a-2b; Paragraphs [0009]-[0010]) includes transparent conductive coatings (Paragraph [0009]); and a layer of liquid crystal producing an optical retardance of at least one-half wave (Paragraph [0011]) at an operating wavelength with operating temperature variations (Paragraphs [0012], [0017]) (Regarding “at the highest temperature”, the examiner considers that operating temperature variations include a highest and lowest temperature in the operating temperature variations).
The prior art of Powers (US 2009/0015902), of record, teaches a control system (108 in Figure 5; Paragraph [0065]) includes an electronic controller capable of applying an electric potential (Paragraph [0065]), and when sensed temperature falls below a threshold value, applying an AC or DC voltage between transparent electrodes so that polarization properties 
However, Tabirian fails to disclose or suggest, in light of the specification, “a temperature-compensated tunable diffractive waveplate system; an amplitude of the electric potential being determined from a lookup table such that diffraction efficiency of the tunable diffractive waveplate system at an operating wavelength is maximized”. For example, Tabirian teaches that the switchable diffractive waveplate system can introduce transverse shift Δx of the beam with variable diffraction efficiency, switchable between diffractive and non-diffractive states (Figure 3; Paragraphs [0036]-[0037]) but fails to disclose the switchable diffractive waveplate system being a tunable diffractive waveplate system such that the diffraction efficiency thereof at an operating wavelength is maximized. The examiner further considered Escuti (US 2012/0188467) and Natarajan (US 7077984). However, Escuti and Natarajan and the prior art, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 1.
Dependent claims 2-4 are allowable by virtue of their dependence on claim 1.
Regarding claim 5, Tabirian discloses a temperature-compensated switchable diffractive waveplate system (Paragraph [0011]), comprising: a switchable diffractive waveplate (Figures 6A-6B), wherein the switchable diffractive waveplate includes: transparent optical substrates (610; Paragraph [0035]) with conductive coatings (611), the coatings having an overcoated alignment pattern (Paragraph [0039] teaching the electrode spacing pattern to align liquid 
Kelly teaches a liquid crystal variable wave plate (Figures 2a-2b; Paragraphs [0009]-[0010]) includes transparent conductive coatings (Paragraph [0009]); and a layer of liquid crystal producing an optical retardance of at least one-half wave (Paragraph [0011]) at an operating wavelength with operating temperature variations (Paragraphs [0012], [0017]) (Regarding “at the highest temperature”, the examiner considers that operating temperature variations include a highest and lowest temperature in the operating temperature variations).
Powers teaches a control system (108 in Figure 5; Paragraph [0065]) includes an electronic controller capable of applying an electric potential (Paragraph [0065]), and when sensed temperature falls below a threshold value, applying an AC or DC voltage between transparent electrodes so that polarization properties are altered by reorienting liquid crystal molecules (Paragraph [0065]); a temperature measurement means (Paragraph [0065]); and a communications channel for transferring the measured temperature from the temperature measurement means to the electronic controller (Paragraph [0065]). 
However, Tabirian fails to disclose or suggest, in light of the specification, “a temperature-compensated tunable diffractive waveplate system; an amplitude of the electric potential being determined from a lookup table such that diffraction efficiency of the tunable 
Dependent claims 6-8 are allowable by virtue of their dependence on claim 5.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN Y JUNG/
Patent Examiner, Art Unit 2871          

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871